Before the Act of the General Assembly, passed in 1779, witnesses appearing in behalf of the State were not paid. By the 19th section of that act, upon conviction, the defendant must pay the witnesses for the State; on an acquittal he is not to pay such witnesses for their attendance.
Judgment for the defendant.
NOTE. — An Act of Assembly passed this year, after the foregoing decision, explaining the former law on the subject, and making various regulations respecting the payment of State witnesses. Vide Acts of 1800, chapter 17.
NOTE. — See State v. Whithed, 7 N.C. 223, and 1 Rev. Stat., ch. 35, sec. 27. *Page 244 
(288)